DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements dated 7/12/2022 and 8/9/2022 have been considered and made of record.

Response to Remarks
A.	Response to Claim Interpretation under Section 112(f)
	Applicants are of the position that claims 15, 46 and 63 do recite sufficient structure and thus disagree that any of the claims should be interpreted under section 112(f) (page 9 of the response dated 6/9/22).
	In response, while “control system” of claim 63 has been amended to provide structure and is not longer considered to invoke 35 USC 112(f), elements “a ventilation system”(claim 15); “gas diffusion devices” (claim 15) and “cleaning unit” are still considered to invoke 35 USC 112(f) because these claim elements include generic placeholders with non-structural modifiers and do not recite any additional structural claim language.

B.	Response to the Section 103 Rejection of Claims 1-4, 6, 15, 18, 19, 21, 23, 29, 32, 39, 43, 44, 46, 61, 63, 65, 66, 67 and 68 (Flynn and Beliaev)
	This rejection has been withdrawn in view of the amendments to the claims and related comments provided on pages 9-11 of the response dated 6/9/2022.

C.	Response to the Section 103 Rejection of Claims 60, 62 and 66 (Flynn, Beliaev and Marley)
	This rejection has been withdrawn in view of the comments provided on page 11 of the response dated 6/9/2022.

D.	Response to the Section 103 Rejection of Claim 10 (Flynn, Beliaev and Pickard)
This rejection has been withdrawn in view of the comments provided on page 11 of the response dated 6/9/2022.

E.	Response to the Section 103 Rejection of Claim 64 (Flynn, Beliaev and Haley)
This rejection has been withdrawn in view of the comments provided on page 11 of the response dated 6/9/2022.

Allowable Subject Matter
Claims 1-4, 6, 10, 15, 18, 19, 21, 23, 29, 32, 39, 43, 44, 46 and 60-67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 63 and any claim dependent therefrom are allowable because the prior art of record fails to teach or fairly suggest, in the claimed environment or scope of claim, a photobioreactor that includes a water-submersible system and "a temperature management system comprising one or more conduits fluidly coupled to the water-submersible system and a water-submersible first sensor at the inner wall of the water-submersible system within the interior vessel volume, wherein the temperature management system is configured to provide fluid to and or from the water- submersible system based at least in part on a first signal provided from the water-submersible first sensor."  The combination of the references of Flynn et al. (US 2014/0011245) and Beliaev et al. (US 2010/0311156) fail to teach or suggest the structure encompassed by claims 1 or 63 for the reasons articulated by Applicants on pages 9-11of the response dated 6/9/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB